Citation Nr: 0201859	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  98-20 443	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

                             
THE ISSUE

Entitlement to service connection for emphysema claimed as 
secondary to inservice tobacco use or nicotine dependency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1948 to March 
1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1998 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  In September 1999, the veteran 
testified at a video-conference hearing held before the 
undersigned Member of the Board.  In December 1999, the Board 
issued a decision which confirmed the denial of service 
connection for emphysema claimed as secondary to inservice 
tobacco use or nicotine dependency.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In February 2001, 
the Court issued an order which granted a motion to vacate 
the Board's decision and remand the case for further 
development pursuant to the Veterans Claims Assistance Act of 
2000.  Subsequently, in June 2001, the Court received notice 
that the appellant had died in May 2000.  In September 2001, 
the Court ordered that the Board's December 1999 decision be 
vacated, and dismissed the appeal for lack of jurisdiction.  
The case has now been returned to the Board.  


FINDING OF FACT

The veteran died on May [redacted], 2000.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
JEFF MARTIN
Member, Board of Veterans' Appeals

 


